DISSENTING OPINION
Eewall, Judge:
I am unable to agree with the holding that plaintiff has failed to prove that the merchandise involved in this case is entitled to free entry under the provisions of Public Law 211 (57 Stat. 607). I think the Borgfeldt case, cited in the majority opinion, is distinguishable in that there no evidence other than the affidavits was offered. In the instant case we have testimony of a competent witness that a commodity composed of ingredients such as disclosed by the chemist’s reports in evidence can be used only by grinding “and mixing in other feeds, to sell to dairymen or poultrymen, who grind it up and use it as oats in mash feed that they feed poultry, or they will grind it up and use it as oats”; that it is not suitable for making breakfast foods for human beings because it is impossible to remove the hulls. From the evidence adduced heroin, I can come to only one conclusion, namely, that if the merchandise was ultimately used at all, it was used as, or as a constituent part of, feed for livestock or poultry.
I therefore think that the plaintiff’s claim for free entry on the ground that the commodity is “to be used as, or as a constituent part of, feed for livestock and poultry,” under the terms of Public Law 211, should be sustained.